PER CURIAM.
The appellant, Philip J. Chillemi, is appealing orders for partial summary judgment and judgment on the pleadings in a partition action. This court is of the view that there are issues on the face of the pleadings and genuine issues of material fact which precluded entry of the orders appealed. Accordingly, the orders of the trial court granting a partial summary judgment and granting a judgment on the pleadings are hereby reversed for further proceedings consistent herewith.
DOWNEY, ANSTEAD and DAUKSCH, JJ., concur.